FILED
                            NOT FOR PUBLICATION                             SEP 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-16527

               Plaintiff - Appellee,             D.C. No. 1:82-cr-00123-AWI

 v.
                                                 MEMORANDUM*
VINCENT GEORGE PARKS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Vincent George Parks appeals pro se from the district court’s order denying

his petition for a writ of error coram nobis. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s denial of a petition for a writ of

error coram nobis, see United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007),

and we affirm.

      In 1983, Parks pled guilty to armed bank robbery. He now contends that this

conviction is invalid, because he received ineffective assistance of counsel and was

abandoned by his attorney. Because Parks has not shown a valid reason for failing

to attack his conviction earlier, he is not entitled to a writ of error coram nobis. See

id. at 1006-07.

      In a filing received by the court on August 3, 2015, Parks raises several

challenges to a separate set of convictions and sentences from 1998. Because these

arguments were not raised in Parks’ petition before the district court, we decline to

consider them on appeal. See Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th

Cir. 1994).

      AFFIRMED.




                                           2                                     14-16527